Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.1 PagepypiFig - GR
May 8, 2020 11:57 AM

 

 

UNITED STATES DISTRICT COURT WESTERN CLERK OF COURT
DISTRICT OF MICHIGAN U.S. DISTRICT COURT
WESTERN DISTRICT O I N
DOCKET I. 2Y: sMw Sranes bf LY
JERRY CLAY, JUDGE: 4:20-cv-399
PLAINTIFF Janet T. Neff- U.S. District Judge
vs.
George Haga et al complaint
Defendant's FOR DAMAGES AND
/
EQUITABLE RELIEF _
Ada Township (Kent County) “JURY TRIAL REQUESTED”
George Haga
James Ferro,

Brent M. Bajdek,
Catherine H. Jacobs
AdaCroft Home Owners Association.
Katie Kenyon,

Karen Ziedins,

Julie Thomas,

Amy L. Maybin,
Karen Olson,

Lee May,

Susan Elwell,

Eric M. Peard

(john do Unknown)
(Jane Doe Unknown)
(John doe Unknown)

Kent County Sheriff Department.
Fox Alexandra Deputy Sheriff

Tyler Poirier Deputy Sheriff
Marcelo G. Aranda Deputy sheriff

Emily Eaton Deputy Sheriff

Eric Toonstra Deputy Sheriff

ADA Township: (KENT COUNTY)

George Haga (Ada Township (Superintendent)
James Ferro (Ada Township Planning Director)
Brent M. Bajdek (Ada township Planning/Zoning)
Catherine H. Jacobs (Ada Trustee)

Ada Township Offices

7330 Thornapple River Dr SE

Ada, Michigan 49301-9087
(616) 676-9191
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.2 Page 2 of 14

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

THE DEFENDANTS’ OF ADACROFT COMMONS AND AGENTS

 

Eric M. Peard

650 Rookway Ave., S.E.
Ada, Michigan 49301

(616)682-9133

Susan Elwell (Agent) & Member
AdaCroft Commons Association 542 Edgeworthe Dr Se

P.O. Box 184 Ada, Michigan 49301
Ada, Michigan 49301

Kara Ziedins (Agent) & Board Member

Karen Olson (Agent)& Board Member 6171 Scotthill Dr Se
751 Marbury Dr SE Ada, Michigan 49301
Ada, Michigan 49301
Marvin Lee May (Agent & Board
Amy L. Mabin (Agent) & Board Member 6067 AdaCroft Dr 5e
522 Edgeworthe Dr Se Ada, Michigan 49301

Ada, Michigan 49301
Katherine Kenyon (Agent) &Board Member

Julie Thomas (Agent) & Board Member 6086 AdAway CT Se
502 Edgeworthe Dr Se Ada, Michigan 49301
Ada, Michigan 49301 (616)648-6917
(616)653-6142

KENT COUNTY SHERIFF DEPARTMENT

Fox Alexandra Deputy Sheriff
Tyler Poirier Deputy Sheriff '
Marcelo G. Aranda Deputy sheriff
Emily Eaton Deputy Sheriff

Eric Toonstra Deputy Sheriff

RYN

Now Comes, the Plaintiff in the above styled cause in pro se and for his complaint

says:
. Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.3 Page 3 of 14

THIS IS "NOT" A POST-CONVICTION MOTION OR RELEIF FROM JUDGMENET.

This is a civil rights Violation lawsuit pursuant to the below Statute's:
Jurisdiction

This Court Has Jurisdiction over the Piaintiffs' Claims of Violation of Federal constitutional Rights under 28 U.S.C.
sec. 1331 and 1343. Furthermore, the Jurisdiction action bought under 42 U.S.C. Subsects. 1981, 1982,
1983,1985,1986,1988, Fair Housing Act 42 U.S.C. 3601.Pursuant to 24 CFR sec. 100.7 “Liability for housing
Discriminatory Practices." See Also “Quid Pro quo and hostile Environment of Harassment’. 24 CFR sec. 100.600.

1. The Court Has Supplemental Jurisdiction over Plaintiffs State Law Tort Claims under 28 U.S.C.
Sec. 1367.

ILVENUE
2. Venue is proper in this district under 28 U.S.C. Sec. 1391 (b).
lil. Parties

A. PLAINTIFF.

3. The Plaintiff Jerry Clay, is a United States citizen and he is a resident of ‘Ad a croft Home Owners Association’
located in Ada, Michigan.

B. DEFENDANTS of ADA TOWNSHIP
4. The Defendant's and each of them are United States citizens and are residents of Michigan.

 

5. Plaintiff Sue Defendant's herein, jointly and severally and in their individual, and official, capacities seeking monetary

damages against them in their individual capacities and declaratory and injunctive relief against them in their official
capacities.

6. Plaintiff Demands trial by jury in this matter and separate trials on his requests for monetary relief
And His for equitable relief.

7. Defendant George Haga (hereafter "Haga”), is the Superintendent of Ada Township and he has certain powers and

Duties safety, security and to ensure up hold his Oath.

8. Defendant James Ferro (hereafter "Ferro"), is the Planning Director of Ada Township and works

At the behest of Haga, Ferro is sued in his individual and Official Capacities.
9. Defendant Brent M. Bajdek (hereafter "Bajdek"], is the Planning/zoning Administrator of Ada Township and works

At the behest of Defendant Haga. Bajdek is sued in his individual and Official Capacities.
. Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.4 Page 4 of 14

10. Defendant Catherine Jacobs (hereinafter "Jacob"), is trustee for Ada township and have certain powers and duties,

Security to up hold her Oath. Jacob is being in her individual and official capacities.

(C). Defendants of Adacroft and Ada Township Agent's

11. Defendant Adacroft Home owners’ Association is sued in its' Official Capacities, under color of Law.

12. Defendant Katie Kenyon (hereinafter "Kenyon") is the president in AdaCroft commons and agent of
Ada Township. She is sued in her individual and official capacities

13. Defendant Karen Ziedins (hereinafter "Ziedins"), is the Treasurer in Adacroft commons and agent Of Ada

township. She is sued in her individual and official capacities.

14. Defendant Karen Olson (hereinafter "Olson"), is a Director of AdaCroft Commons and agent of Ada

Township. She is sued in her individual and Official Capacities.

15. Defendant Julie Thomas (hereinafter “Thomas’), is a resident of AdaCroft and agent of Ada

Township. She is sued in her individual and Official Capacities.

16. Defendant Amy L. Mabin (hereinafter “Mabin"), is a resident of AdaCroft and agent of Ada

Township. She is sued in her individuai and Official Capacities.

17. Defendant (Unknown), at this time is a resident of AdaCroft and agent of Ada

Township. She is sued in her individual and Official Capacities.

18. Defendants (Jane Doe), at this time is a resident of AdaCroft and agent of Ada Township She is sued in her individual and
Official Capacities.

19. Defendant Eric M. Peard (hereinafter “Peard”), Is a resident and Board Member of Adacroft commons. He is being
Sued in his individual and official capacities.

(D). Defendants of the Kent County Sheriff Department. (KCCF)

20. Defendant Fox Alexandra (Hereinafter "Alexandra"), is a Deputy of Kent County Sheriff Department and he is sued in his
individual and Official Capacities.

21. Defendant Tyler Poirier (hereinafter “Poirier"), is a Deputy of Kent County Sheriff Department and he is sued in his
individual and Official Capacities.
22.

\ Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.5 Page 5 of 14

. Defendants (Jane Doe), at this time is a resident of AdaCroft and agent of Ada Township She is sued in her individual and

Official Capacities.

(E). Defendants of the Kent County Sheriff Department. (KCCF)

23. Defendant Fox Alexandra (Hereinafter "Alexandra"), is a Deputy of Kent County Sheriff Department and he is sued in his

22.

24.

26..

27..

28..

29..

31.

individual and Official Capacities.

Defendant Tyler Poirier (hereinafter "Poirier’), is a Deputy of Kent County Sheriff Department and he is sued in his
individual and Official Capacities.

_ Defendant Marcelo G. Aranda (hereinafter "Aranda”), is a Deputy of Kent County Sheriff Department and he is sued in his

individual and Official Capacities.

Defendant Emily Eaton (hereinafter "Eaton"), is a Deputy of Kent County Sheriff Department and she is sued in his
individual and Official Capacities.

_ Defendant Eric Toonstra (hereinafter "Toonstra”), is a Deputy of Kent County Sheriff Department and he is sued in his

individuat and Official Capacities.

FACTUAL ALLEGATIONS

On or approximate date of June 24, 2015, plaintiff Jerry Clay 53 years of age,’ African 360, moved

To AdaCroft commons homeowner's association, to be near a job located in Lowell, Michigan.

Within approximately two weeks after the plaintiff moved into the Home, he received a letter on

His door. A complaint from a neighbor within the (Adacroft), 515 Edgeworthe Dr Se
Ada, Michigan 49301.

On or approximate date February 3,.2018, plaintiff received complaints from the Defendant Brent Bajdek
(hereinafter "Bajdek”), The Defendant complaint of plaintiff having Equipment being Stored at his home.

On or approximate date of February 6, 2018. Defendant Kenyon contact the defendant Ferro and Request that he attends
the Association meeting to discuss with other neighbors of how to go against the plaintiff.

_ Onor about date of February 22, 2018. Defendant Kenyon contact Defendant ferro and Thank Him for tenant of

Association meeting. “! would like to talk it over someone to find out if we can get some assistance on this
one.

On or about date of February 26 ,2018, Defendant Ferro communicated to defendant Dajdek “Sounds like the Landscape
. Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.6 Page 6 of 14

Guy". In reference to the complaint of defendant Kenyon.

32. On or about date of March 23, 2018, defendant Dajdek corresponded with defendant kenyon of violation of
running the business from his home.

33. On or about date of March 15, 2018, the defendant Kenyon request for legal representation and ad
vice from the defendant Catherine Jacobs (hereinafter ‘Jacob").
34. On or about date of March 19, 2018, defendant Jacob contact defendant Dajdek and requests for heip

in responding to defendant's Kenyon's complaint against the plaintiff.

35.On or about date of March 23, 2018, defended Dajdek contacted defended Kenyon regarding” the plaintiff operating a
business from home. Notice two violation been sent to owner of the property”.

36. On or about April 30, 2018, at the Ada township hall meeting. Defendant's Kenyon, James, Haga, Jacobs, And Ziedins all
have agreed to work together go against the Plaintiff.

37. On or about date of May 1,2018, the plaintiff Kenyon sent the defendant Ferro pictures in other items pertaining to the
plaintiff. Defendant Kenyon also explained to the defendant Ferro that he was three others neighbors she knows of that
did not attend the meeting because of fear of retaliation from the plaintiff.

38. On or about date of May 2, 2018, defendant Ferro learn upon receiving this email from defendant Kenyon. Of this new
threat defendant responses, "we will be following up with more urgency to get this activity out of the neighborhood."

39.Defendant Ferro on May 2,2018 provide copies of his intentions to the following defendant's Karen Ziedins (hereinafter
“Ziedins") and George Haga (hereinafter "Haga") them on notice of his actions and/or inactions
regarding the plaintiff.

40. On or about May 11, 2018, plaintiff met with defendant Dajdek to discuss the violation letters that were sent to the
plaintiff home address of violation of Township ordinance from running the business from home. The meeting end with
the understanding Plaintiff will be given in two weeks of the status of the move.

41. In or about date of May 8,2018, the defendant's Julie Thomas (hereinafter Thomas"), Amy L. Mabin (hereinafter
"Mabin") and defendant kenyon decided to become agents of Ada Township and the Kent County

Sheriff Department.

42. on the date of May 10, 2018, defendant's Thomas, Mabin, Haga, Ferro, Jacobs, and Defendant Kent County Sheriff
Department and in an old Will all its officers conspired to Jail Plaintiff or run him out of town.

43. On or about date of May 26,2018, defended Kenyon provided photos of the plaintiff and his brother license plates of the
two vehicles parked at home to defendant ferro.

44. And on about date of May 27,2018, defended Kenyon provided photographs to defendant Ferro and the photos where

provided from (unknown defendant).
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.7 Page 7 of 14

45.On or about date of June 16,2019, Defendants Haga, Ferro and Mabin conspired against the plaintiff to violate the rights in
The district courts. (the District Court Dismiss the (5) Five counts against the plaintiff),

46.On or about date of June 8, 2018, defendant Thomas correspondence to defendant Ferro that she would like to be able

to help the Township in him to do an investigation on the plaintiff willing to provide photos and videos and willing to become
agent for Defendant Ada Township.

47. On or about date of June 18, 2018. Defended Farreo provided copies of photos to Defendant Bajdek that was given to him
by the defendant kenyon.

48. On or about date of June 20, 2018. Defended Farrell correspondence to defendant Kenyon that is in the process of issuing
a citation against the plaintiff. Within this correspondence defendant Ferro states “our Legal Counsel has advised that we
i i illi ify in District Court against the plaintiff"

 
    
  

 
   

49. In paragraph 35 above defended Farrell wording "our legal counsel”. In such wording he knows that the defendant's
kenyon, Thomas, Adacroft, Ziedins, Olson, may (unknown Defendants), have the same attorney. The Law Firm Miller &
Johnson represent the above defendants.

50. On or about date of May 30,2018. The defendant Kenyon set the correspondence to defendant Ferro stating that the
plaintiff has a trailer and other equipment stored on the corner of all to Alta Dale and Ada drive.

51. On or about date of July 6, 2018. Defendant's Ferro and Haga arrived at the plaintiff's house to inspect the property and
then proceed to Alta Dale and Ada drive and notice the plaintiff equipment in the Township of Ada.

52. On or about date of July 10, 2018 defendant Kenyon filed a complaint to defendant Ferro that the plaintiff still has
equipment Park on Aito Dale and Ada drive in Ada Township, Michigan.

53. The defendants’ actions and interactions show it was not about the plaintiff having equipment stored inside of the

Association. Defendant Kenyon complainant on the plaintiffs storing of equipment outside of the home owners
Association.

54. On or about date of July 16, 2018. Defendant's Mabin, Elwell and (Unknown Defendants), gathered around to conspire
against the plaintiff. The plan next course of action against the plaintiff.

55. On or about date of July 20,2018. Defendant Elwell filed a false report against the plaintiff. The plaintiff was walking

within the Association and to Two officer stopped The Plaintiff. It was alleged that | was taking pictures of children in that one
of the children have a PPO against me.

56. On and on about date of July 20, 2018. The investigation was completed by two officers and allegations against the
plaintiff was false. Defendant Elwell filed a false report on the plaintiff.

57. The defendant's attorney Miller & Johnson file actions against the plaintiff and the plaintiffs landlord regarding past dues
for penalties for violating the Association bylaws and rules.

58. The plaintiff landlord prevail against penalties. The law firm Millan Johnson settie out of court for violating the
consumer's protection act for none disclosure amount.

59. It became very clear to the plaintiff on or about date of November 14, 2019, Judges Sara J. Smolenski state to
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.8 Page 8 of 14

the plaintiff "if you were to move, | will take you off probation”, Your neighbors don’t want you living there.

60. Plaintiff States no | will not move just because my neighbors want me to move out because | am a black man. Judge
Smolenski states "get him out of my court room before some body beat him up”. Plaintiff response "who Going to beat
me up?" Judge Smolenski then said; Ok. Just get out before someone shoot him".

61.. The Plaintiff Know his life is in jeopardy. The Defendant's Kent county sheriff department, Mabin, may, kenyon, Thomas,

Ziedins, Olson. Knew, know or should have known that the actions /inactions where depriving the Plaintiff of his
constitutional rights.

62.. On or about date of September 14, 2018. The plaintiff received a letter from defendant Ferro stating that he has been
informed by one of his agents that the Plaintiff place a trailer inside of his garage and this is a violation of the
ordinance of the Township.

63. On or about date of September 18, 2018. The plaintiff to defendant Ferro about his complaint. The defendant Ferro
states he is standing by his decision of what it says in the complaint. The piaintiff then informed defendant Ferro that his

other individuals in Ada Township violating the ordinance. The defendant Ferro then informed defendant that he will look into
this matter.

64.. On or about date of September 18, 2018. The plaintiff talks to the defendant Haga about the decision of the defendant
Ferro. Defendant Haga states he is going with the decision and standing by the decision of the defendant Ferro.

65. On or about September 20, 2018. Plaintiff follow a complaint with defendant AdaCroft. The other individuals as residents

in Adacroft violating the home owners Association rules and no actions was taken on defendant's regarding the complaint of
the plaintiff.

66.. On or about date of September 25, 2018. The plaintiff filed a complaint naming three individuals or in violation of the
Township ordinance. As of May 29, 2020, no actions were taking by the defendant's regarding plaintiff complaint.

67.. The defendant's Olson and may are members of board of the defendant Adacroft. They both agreed with the actions and
or inactions of the defendants Etwell, Mabin and Thomas to deprive plaintiff of this constitutional rights.

68. The Defendants Haga, Ferro, Bajdek, Jacobs known of people in Ada township who a business from home and have

equipment at their house and no actions have ever been taken against these individuals. Because of the individuals all white
and the plaintiff is African.

69. On or about the date of May 2, 2018. Defendant Kenyon in a correspondence letter to defendant Ferro, she states

"| know of three people in the neighborhood who were afraid of showing up to the meeting if Mr. Clay was to find
out that these three people showed up at the meeting, they are afraid of having retaliation done to them by Mr. Clay”.
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.9 Page 9 of 14

70. On or about date of May 3,2018. The defendant Ferro at this time decide to contact defendant Eric Toonstra
(hereinafter "Toonstra"), and request that he do something about the Plaintiff clay.

71. On or about date of May 5, 2018. Defendant's Tyler Poirier (hereinafter "Poirier") and Marcelo G. Aranda
(hereinafter "Aranda”) trespass on the plane to property and disobeyed the shift commander's orders not to have
contact with the plaintiff.

71. On or about date of May 5, 2018. The Defendants Poirier and Aranda was hiding in the Plaintiff House
bushes and threaten to shoot the plaintiff's four-month-old puppy("DOG’), if the piaintiff was to let the puppy
out to use the bathroom.

72.0n or about date of July 3.2018. The defendant's Fox Alexandra (hereinafter "Alexandra") and Amy L. Mabin
(Hereinafter "Mabin") decided together to plot and plan of how to entrap the plaintiff on criminal charges.

73. On out about date of February 8, 2020. The defendants Poirier and Mabin decided to work together on arrests
of the plaintiff as soon as possible.

74. On or about date of February 12, 2020 at approximately 5:30 a.m. the defendant's Poirier and Mabin talk on
how to arrest the defendant this moming and stay in contact with each other on this arrest process.

75. On or about date of February 12, 2020 and approximately 5.55 AM. The defendant's Poirier, Mabin and the
Defendant Emily Eaton (hereinafter "EATON") all work together in the harassment plaintiff this moming.

76. On or about date of February 12, 2020 and approximately 6 AM the plaintiff was in fear of his life and safety
while three police officers’ cruisers will follow him to ADA market.

77. On or about date of February 12, 2020 and approximately 6:05 A.M. the plaintiff was placed in fear for his safety.
Defendants Actions and/or inactions uncomfortable position of life, liberty and pursuit of happiness.

78. On or about date of February 12, 2020 and approximately 6:10 A.M. Defendant Poirier retaliated against the plaintiff

because the plaintiff Drive away from his partner in May 2018.

79. On or about date of February 16, 2020, Defendants Poirier and Eaton conspired together to entrap the plaintiff.
Defendant’s actions were to shoot the plaintiff or Cause Great body harm to the plaintiff.

80. The Actions and/or inactions of defendants of the Kent county Sheriff Department agents, employees and/or
officials out to damage the Plaintiff.

81. on or about date of February 16, 2020, Defendants Poitier and Eaton Pointing weapons at the plaintiff shows
they have disregards to the plaintiff Safety and welfare.
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.10 Page 10 of 14

CAUSE OF ACTIONS

82. Plaintiff incorporate by reference the facts alleged in paragraphs 20-79.

83. the actions and/or inactions of defendant’s Haga, Ferro, Bajdek, Jacob totally disregard of the plaintiff
constitutional rights as they sworn to uphold their constitutional duties;

84. The defendant’s Haga, Ferro, Bajdek, Jacob abused the authority conspired to deny the plaintiff's
constitutional rights equal protection under the law of the United States Constitution;

85. Each of the defendant’s new, know or should have known the constitutional violations that is owed to
the plaintiff and protect the plaintiff constitutional rights;

86. Each defendant knew or should have known to conspire against the plaintiff to violate his
constitutional rights to enjoyment of fair housing; 14% amend United States Constitution;

87. each of defendant knew what their actions or interactions they were taken against the plaintiff will be
cruel and unusual punishment eighth amendment United States Constitution;

88. Each defendant action and/or interactions violates 4",5",8" and 14" amendments of the United
States Constitution;

89.the the Defendants Kenyon, Ferro, Bajdek, Jacobs pursuant to CFR Sec.7(a)(1)(iii). actions and/or omissions
violated the fair housing act. The law States that an Home Owners Association (HOA), Board Member will be
held directly liable for “[flailing to take prompt action to correct and end a discriminatory housing practice by

A third-party, where they knew or should have known of the discriminatory conduct and the power to correct it”.
(emphasis added).

90.The Defendants Thomas, Mabin, Ziedins, may, Elwell, Peard, kenyon and (unknown defendants), actions and/or
omissions violated the fair housing Act. CFR Sec.7(a)(1)(iii). actions and/or omissions violated the fair housing act.
The law States that an Home Owners Association (HOA), Board Member will be held directly liable for

“{flailing takes prompt action to correct and end a discriminatory housing practice by “[flailing to A third-party.
where they knew or should have known of the discriminatory conduct and the power to correct it”.

(emphasis added).

91. The Defendants kenyon, Thomas, Mabin, Ziedins, may, Elwell, Peard, and (unknown defendants), actions
and/or omissions violated the 24 CRF Sec.100.65(7); Liability for discriminatory housing Practices ,24 CRF

sec. 100.7(ii). violation of the 14" amendment of the United States Constitution and Michigan 1963
Constitution article 1 section 2 .
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.11 Page 11 of 14

92. Defendant’s Peard and Ziedins knew or should have known they are violation the plaintiff constitutional rights
to be free from harassment and retaliation for exercising his constitutional rights.

93. Defendant’s Thomas, kenyon, Ziedins, Elwell, Peard, and know of other residents of AdaCroft commons
homeowner’s association, have commercial trucks, cars, parked at the resident at home. The defendant’s

Decided to select enforcement against the plaintiff and no other individuals’ residents who are in violation of the
bylaws and rules of the Association. violation of the 5 and 14 amendment of the United States Constitution.

94. The defendant's Poirier and Eaton conspired together to falsify police reports on the plaintiff wanted to achieve
the goal of having the plaintiff move or to be jailed.

95. Defendants Haga and Jacobs decide to go out a way using the authority to help to enforce plaintiff out of the
neighborhood and or be jailed. Defendant Jacob user legal profession and a duty as a trustee of the defendant Ada
Township to help defendant Kenyon. Which is abuse of authority as a trustee and conflict of interest as an attorney.

96. Defendant may have the responsibility to enforce equal protection for housing for the plaintiff and failed to do so.
Defendant may know or should have known in not protecting the plaintiff rights it would deny him equal protection
under the law and that the defendant may will be held liable for not protecting the plaintiff rights.

97. Defendant's Ada Township, Adacroft commons homeowner's association and Kent County Sheriff Department all

liable because of their custom practice and policies that are in place allow the defendant's name to violate the
plaintiff constitutional rights and failure to protect the rights of the plaintiff.

98. All Defendant's in the above knew, know or should have known to have a constitutional duty owed to the plaintiff
and to uphold his constitutional rights and protection of those rights.

99. Ail the Defendant's conspired to deprive the plaintiff of his constitutional rights and equal protection under the law.
Plaintiff as the right to be free from cruel and unusual punishment and denial of equal protection under the law.

100. The defendants of Adacroft and Ada township know of a few people within the Association and outside
Association have Businesses’ being run directly and indirectly from home. Defendants have selected enforcement
against the plaintiff and denied the plaintiff equal protection under the law.

101. Defendant’s Kent County Sheriff Department, Toonstra, Eaton, Aranda, Alexandra and Poirier are active with malice
towards the plaintiff and deprive plaintiff constitutional rights. The defendants failed to uphold a constitutional
old in duty that is owed to the plaintiff to protect his constitutional rights. All defendants conspired to violate the
plaintiff constitutional rights under the law and disregard to his rights shows negligence.
. Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.12 Page 12 of 14

RELIEF REQUESTED

WHEREFORE, Plaintiff Request that the court the following Relief:

(A). Grant of 42 U.S.C sec. 1988 Award of Attorney Fees who will conduct discovery and pre-trial
Matters and prepare for trial. Pursuant to 28 U.S.C. sec.1915(d);

(B). Trial by jury on all matters triable by jury pursuit to FRCIV P 38 and Amendment 7 of the United
States Constitution;

(C). A declaratory judgment pursuant to FRCIV P. 57 and 28 USC subsection 2201 and 2202 against
amendments in their official capacities, declaring the rights and other legal relations of the parties herein
and declaring that each of the defendant’s conduct, actions, inactions, omissions, custom, practice and

policies. Describe and complained of herein infringed plaintiffs federal and state rights and privileges and
violated 42 USC sec.1981,1982,1983,1985,1986 and 1601.

(D). A Permanent injunction pursuant to FRCIV.P 56(d) against Defendant’s in their official capacities, which
Prohibits and enjoins defendants and each of them, their successors, agents, servants, employees,
attorneys and all persons in active concert or participation with them from ever again infringing plaintiffs
rights and privileges as complainant of and from maintaining or following the alleged custom practice or policy;

(E). A declaratory judgment which declares defendant's actions herein as being unlawful and in violation of the US
Const Ams Sth and 14" and Michigan State Constitution 1963 article 1 sec.2 and 23.

(F). An injunction which restrains and permanently enjoins defendants their successors in office, agents’, servants

employees, attorneys, and their person acting in concert with them from inflicting such unlawful treatment
upon plaintiff ever again;

(G). Joint and several judgments against defendants and each of them in their individual and official capacities:
(i). Compensatory damage was such that is just and reasonable in that compensate the plaintiff
for his loss, harm, damages and injury and that the sum may be greater or less than
S$ 5,000,000 ($5 million);

(ii). Norman damages in a reasonable amount to vindicate plaintiff rights and privileges;

(iii). Punitive and/or exemplary damages in an amount exceeding $300,000 to deter defendants
From further uniawful conducts;
Case 1:20-cv-00399-JTN-SJB ECF No. 1 filed 05/08/20 PagelD.13 Page 13 of 14

(iv). Attorney fees, costs and disbursement in the event counsel is obtained to represent
plaintiff in this matter;

(V). Out-of-pocket expenses and costs that plaintiff incurred as a result of having to bring
and litigate this action, including costs and fess taxed against the court;

(vi). A further judgment against the defendant's awarding plaintiff interests of each of the
above judgments;

(vii). Any further and continuing relief pursuant to 28 USC subsections 2201 and 2202,
This court deems meet just and equitable in the premises.

Verified Complaint pursuant to 28 USC sec. 1746 and 28 USC sec. 1621

 

1, JERRY CLAY, declares under the penalty of perjury that the allegations contained in this complaint are

true and correct. This is a verified complaint submitted by the defendants to obtain the summary judg-

Ment. See Williams V. Broman ,981 F.2d 903 (6" Cir. 1992)

 

Respectfully Submitted,
LL
fo

JERRY CLAY
IN PROPRIA PERSONA
515 Edgeworthe Dr Se
Ada, Michigan 49301
(616) 840-4909
AdaSannMann@gmail.com

Dated 5/7/2020.
 

 

Pas RIORITY i = Y
ey Tas D- SE
oe mi by 30)

      

USPS TRACKING®

MO

CG Chr¥, 0 Court

he * rt
aD - Distnet ovr
“4 Federot Rurld

vb.

MM ehigan Bre ee
LT al

hr |

 

  
  
